Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments, filed April 25, 2022, have been entered. Claims 9 and 10 have been cancelled. Claims 2, 4, and 7-8 had been previously cancelled. Claims 1, 11, 12, and 16 have been amended. Claims 1, 3, 5, 6, and 11-16 are currently pending in the application.
The amendments to the claims have overcome any and all previous objections and rejections under 35 U.S.C. 112(b).

Reasons for Allowance
Claims 1, 3, 5, 6, and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Darling (U.S. Publication No. 6,957,456) is cited as being of interest for disclosing an adjustable bed frame 10 comprising:  a frame 14 having a front end (the front end being associated with the end comprising caster 19, Figure 1) and a rear end (the rear end being associated with the end comprising caster 18, Figure 1); wherein when the frame 14 includes two first lateral rods 14a and a first transverse rod 20 which is fixed between the two first lateral rods 14a (Figures 1 and 2), two pivotal seats (where second lateral rods 44 and 46 are attached to the first transverse rod 20, Figure 2 and Col. 4, lines 17-20), a front support unit (comprising the caster 19 and the support to which is attached, see Figures 3 and 4) connected to the front end of the frame 14, the front support unit having a first top (the top of the front support comprising where the support for the caster 19 is attached to the frame 14, Figures 3 and 4) and a first bottom (the bottom comprising the end where caster 19 is attached, Figures 3 and 4), the first top connected to the front end 14b of the frame 14 (Figures 3 and 4), the first bottom contacting a first plane (the first plane comprising the surface where caster 19 rolls across, Figures 3 and 4); a rear support unit 12 connected to the rear end of the frame 14 (Figures 1-4), the rear support unit 12 having a second top (adjacent component 43, Figures 3 and 4) and a second bottom (the bottom comprising the end where roller 50 is attached, Figures 3 and 4), the second top connected to the rear end of the frame 14, the second bottom contacting a second plane (the second plane comprising the surface where roller 50 rolls across, Figures 3 and 4); at least one roller 50 being connected to the second bottom of the rear support unit 12, the at least one roller 50 mounted on the rear support unit 12 being for moving and rolling along the second plane (Figures 3 and 4, where the position of roller 50 is changed as the activation device changes in length, Col. 4, line 66-Col. 5, line 25); the rear support unit 12 includes two second lateral rods 44 and 46 and a second transverse rod 28 which is fixed between the two second lateral rods 44 and 46 (Figure 2), and an activation device 22 directly connected between the rear support unit 12  (connected at 28 which is a component of the rear support unit 12, Figures 2-4) and the frame 14 (connected at 24 where 24 is a bracket that is a component of the frame construction, Figures 2-4), wherein the activation device 22 drives the rear support unit 12 rotate relative to the frame (Figures 3 and 4, which show the activation device extended from Figure 3 and 4, such as to change the height and inclination of the rear end of the frame 14), wherein the second top (adjacent component 43, Figures 3 and 4) of the rear support unit 12 is pivotably connected to the frame 14 (see the change in angle and inclination shown between Figure 3 and 4, where angle between links 22, 46, and 24 are different when the activation device 22 is in an extended or retracted position), the activation device 22 is a linear and retractable device and is pivotably connected between the rear support unit 12 and the frame 14 (Figures 3 and 4, Col. 3, line 56-Col. 4, line 2), when the activation device 22 extends between a first length (shown in Figure 4) and a second length (shown in Figure 3), the rear support unit 12 is pivoted between a first angle (shown in annotated Figure 4, below) and a second angle (shown in annotated Figure 3, below) relative to the frame 14 (Figures 3 and 4), when the activation device 22 is activated to the first length (shown in Figure 4), the frame 14 is located at a first inclination relative to the second plane (shown in Figure 4), when the activation device is activated to the second length (shown in Figure 3), the rear support unit 12 is located at the second angle relative to the frame 14 (shown in Figure 3), the frame 14 is located at a second inclination relative to the second plane (shown in Figure 3); wherein two ends of the activation device 22 are pivotably connected two the first and second transverse rods 20 and 28 (Figure 2, where Figures 3 and 4 show the pivoting of the activation device).

    PNG
    media_image1.png
    538
    736
    media_image1.png
    Greyscale

Additionally, Brown (U.S. Publication No. 2020/0154899) is cited as being of interest for teaching two pivotal seats 50 are respectively fixed to the two first lateral rods 30a (Figures 2 and 4, paragraph 0053); and McFarland (U.S. Patent No. 251,267) is cited as being of interest for teaching wherein the rear support unit (comprising support on the rear end of the bed frame, adjacent the headboard, see Figure 1) includes two links “E” (Figure 1, where the links are disposed at an angle relative to the transverse and lateral rods.
The combination of structure present in each independent claim was not found in above cited prior art of Darling, Brown, and MacFarland. In particular, the limitation of “the activation device being pivotably connected to the rear support unit and the frame respectively so as to construct a three-bar linkage type of rigid structure” in combination with the other structure present in each independent claim, is not taught or suggested by Darling, Brown, and MacFarland. Darling, the closest prior art of record discloses a four-bar linkage structure comprised of the activation device 22 (which has a fixed pivot on bracket 24 connected to bar 20), second transverse rod (pivots between moving pivot point 52 and wheel 40 which provides translation movement along guide rails 30 and 32), and the legs 44 and 46 (which have a moving pivot point 52 and a fixed pivot at the pivotal seat on fixed link 20 (figure 2), in contrast to the three bar linkage of claim 1. As such, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of any independent claim may be reasonably maintained.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673           

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673